DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses 
The response filed on 02/07/2022 to the restriction requirement of 12/06/2021 has been received. Applicant has elected without traverse Group I, claims 1-11 for examination. Claims 1-22 are pending. Claims 12-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions.  Claims 1-11 and 21-22 are currently under prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 contains the trademark/trade name AvsolaTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is Infliximab-axxq and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (WO2016120625A1; Publication Date: 08/04/2016). 
West teaches a method of treating an individual having an inflammatory bowel disease (IBD) comprising: a) detecting a level of Oncostatin M (OSM) protein in a biological sample obtained an individual, b) characterizing the individual as tumor necrosis factor (TNF) inhibitor (TNFi) responder or a TNFi non-responder, and c) treating TNFi responder with a TNF inhibitor. West teaches that IBD is selected from ulcerative colitis (UC) and Crohn’s disease (CD) and the biological sample obtained from individual is a blood, serum or plasma sample. West also teaches detecting the level of the OSM protein by: 1) contacting the biological sample with an antibody that binds to OSM and measuring the amount of OSM bound to the antibody and 2) using an enzyme-linked immunosorbent assay (ELISA). West further teaches measuring the OSM protein to a control and normalizing the measured OSM to the control. West teaches that the TNF inhibitor given to individual is an anti-TNF monoclonal antibody, such as infliximab, 
(Claims 3-4, 7, 14-25, 28-31, 36; pg. 18, lines 3-4; pg. 25 lines 17-20; pg 26 lines 20-34; pg. 31 lines 17-20; lines 28-33; pg 32 lines 1-24) 
Claims 1-9, 11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US20090054253A1; Published: 02/26/2009).
Li teaches the method for treating an individual having an inflammatory bowel disease (IBD), ulcerative colitis or Crohn’s disease, by a) detecting levels of genes that modulate the disease, such as Oncostatin M (OSM) or CD64 (FCGR1A), b) characterizing the individuals as responders or non-responders to tumor necrosis factor (TNF) based off the levels of these genes; and c) treating the responders with a TNF inhibitor, infliximab, an anti-TNF alpha antibody. Lee teaches detecting the levels via a biological sample, wherein the biological samples may be blood or serum. Lee further teaches detecting biological samples and measuring the antibody levels or by using an enzyme-linked immunosorbent assay (ELISA) and comparing the measured protein level to a reference/control standard.  
(Table 1, 0009, 0011, 0020, 0077, 0126; claims 1, 4, 7, 29-39) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.’

Claims 1-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20090054253A1; Published: 02/26/2009), in view of Hristodorov et al (US 20170166638 A1; Published: 06/15/2017)
Li teaches the following: 
a method for treating an individual having an inflammatory bowel disease (IBD), ulcerative colitis or Crohn’s disease, by a) detecting levels of genes that modulate the disease, such as Oncostatin M (OSM) or CD64 (FCGR1A), b) characterizing the individuals as responders or non-responders to tumor necrosis factor (TNF) based off the levels of these genes; 
treating the responders with a TNF inhibitor, infliximab, an anti-TNF alpha antibody; 
detecting the levels via a biological sample, wherein the biological samples may be blood or serum; 
detecting biological samples and measuring the antibody levels or by using an enzyme-linked immunosorbent assay (ELISA) and comparing the measured protein level to a reference/control standard.  (Table 1, 0009, 0011, 0020, 0077, 0126; claims 1, 4, 7, 29-39)
However, Li does not teach administering an anti-TNF-alpha inhibitor at a higher dose than recommended dose to an individual characterized as a non-responder. 
	Hristodorov teaches a method of treating patients, with ulcerative colitis, inflammatory bowel disease (IBD), or Crohn’s disease, who are non-responders to anti-TNF-alpha antibodies, comprising administering anti-TNF-alpha monoclonal antibodies and an anti-CD64 antibody (0010; 0044; 0086-0087; claims 1, 2, 12-14). Hristodorov  a biomarker elevated in patients characterized as non-responders to anti-TNF alpha therapy ([4]; [44]; [87]). Hristodorov explain that poor responses to anti-TNF-α therapy in some patients are associated with the overexpression of CD64, which leads to the capture of anti-TNF-α mAbs and the induction of a pro-inflammatory response ([87]). Hristodorov teach it is known that Fc gamma receptor CD64 modulates the inhibitory activity of infliximab ([87]), and that infliximab and adalimumab, both prominent anti-TNF-α mAbs, are captured by CD64, inducing a pro-inflammatory downstream signaling cascade, which counteracts the positive effects achieved by neutralizing TNF-α ([4]).  CD64-blocking antibodies, in particular the CD64-blocking antibody fragment H22(scFv), prevent the capture of anti-TNF-α mAbs by CD64, whose overexpression on the surface of inflammatory monocytes and macrophages is associated with the poor response of some patients towards anti-TNF-α therapy. CD64-blocking antibodies, in particular the CD64-blocking antibody fragment H22(scFv) promote the therapeutic efficacy of anti-TNF-α mAbs by potentiating their activity. CD64-blocking antibodies in combination with antibodies that specifically block TNF-α enhance the efficiency of anti-TNF-α therapy even further and reduce the population of non-responders ([44]). Blocking CD64 with H22(scFv) reduced the capture of anti-TNF-α mAbs, thus also limiting the downstream pro-inflammatory effects (Examples 5 and 7; [87]).
It would have been prima facie obvious to one of the ordinary skill in the art at the time of the invention was filed to administer a TNF alpha inhibitor antibody to a non-
With regard to administering a higher dose of anti-TNF alpha antibody than a recommended dose to the non-responder population, Hristodorov recognizes the need in the art to treat TNFi non-responders and teaches the method of treating this patient population by combining an anti-TNF-alpha antibody and CD64 blocker due to overexpressed CD64 gene activity. Given the recognized need to treat this patient population and reduce inflammatory responses, and given the known success demonstrated for blocking CD64 for enhanced anti-TNF alpha antibody therapy and inhibiting inflammatory response, one of skill in the art could have pursued administering higher doses of anti-TNF-alpha antibody to these non-responders and expected therapeutic responses, with a reasonable expectation of success.
Conclusion
Claims 1-11, 21 and 22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642